By the Court.

Warner J.
delivering the opinion.
[1.] By the 2d section of the Act of 1799, an attachment is authorized to issue upon complaint made on oath by the credit- or, that his debtor resides out of this State. Here the party suing out the attachment states, in his affidavit, that he is “ informed and believes” that his debtor resides out of the State. The Act of 29th December, 1836, relates to the indebtedness of the de*599fendant, and not to his residence. In Levy vs. Milman et al. (7 Ga. R. 170,) we held, that inasmuch as the process of attachment was a summary remedy given by Statute to the creditor, that it must be construed strictly. The argument is, that the Court ought to relax the rule, because agents and attorneys cannot swear positively as to the residence of the debtor, but only as to their information and belief. The Legislature have thought proper to relax the rule in regard to the indebtedness, but have not done so as it regards the residence of the debtor; and until the Legislature shall interfere, we feel constrained to adhere to the words of the Statute.
Let the judgment of the Court below be affirmed.